Citation Nr: 0822412	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial increased evaluation for chronic 
low back syndrome with intermittent lumbosacral strain, 
currently rated at a noncompensable level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision rendered by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for chronic 
low back strain, based upon a finding that there was clear 
and unmistakable error (CUE) in a prior RO decision of 
February 1968.  An initial noncompensable (0 percent) 
disability evaluation was assigned.  The veteran disagrees 
with the evaluation assigned.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Since the grant of service connection, the veteran's 
service-connected chronic low back syndrome with intermittent 
lumbosacral strain was manifested with stiffness and 
subjective complaint of pain; but without objective evidence 
of limitation of motion; degenerative disease; or 
neurological findings.

2.  The veteran suffered an intervening (work-related) injury 
to his low back in January 1986, which caused him to become 
permanently and totally disabled.

3.  The veteran's current disorder of degenerative disease of 
the lumbosacral spine with limitation of motion and chronic, 
narcotic dependent pain syndrome is shown to be unrelated to 
the service-connected disorder of chronic low back syndrome 
with intermittent lumbosacral strain.  

4.  The veteran's service-connected disorder disability of 
chronic low back syndrome with intermittent lumbosacral 
strain is currently asymptomatic. 

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected chronic low back syndrome with intermittent 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (effective prior to September 26, 2003) and 
Diagnostic Codes 5235-5243 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The instant claim of entitlement to a higher initial rating 
arises from the veteran's disagreement following the grant of 
service connection.  Courts have held that once service 
connection is granted, the claim is substantiated.  
Additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

Nonetheless, VA sent correspondence to the veteran in 
November 2004, and March 2006.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim for an initial 
increased rating, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
requested that he send in evidence in his possession that 
would support his claim.  In particular, the March 2006 
letter provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service treatment records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 




Factual Background 

Service treatment records show the veteran complained of back 
pain in March 1966.  Upon evaluation, no spasm was noted.  
Service treatment records show intermittent complaints of low 
back pain throughout June and July 2006.  Neurological and x-
ray examinations were both reportedly normal.  An August 1967 
discharge examination shows a normal spine.  

Shortly after separating from service, the veteran underwent 
a VA examination in November 1967.  He reported pain on the 
left side of his back, extending between the shoulder blades 
when lifting.  Upon objective examination, there was no pain, 
swelling, crepitation or limitation of motion of any major 
joint.  There was no muscular atrophy.  Some stiffness of the 
paravertebral muscles was noted.  The veteran was unable to 
touch the floor with his fingertips.  Straight leg raising 
was possible to 90 degrees without pain, but revealed some 
stiffness of the back.  Cradle rock was negative and gait was 
normal.  X-rays showed no abnormal findings in the thoracic 
and lumbar spine.  A very slight degree of spinal bifida was 
noted in the first sacral segment.

On an application for VA pension dated in April 1978, the 
veteran indicated he had a history of a bad back.  He 
reported complications with his hip, low back, and lower 
thoracic spine, present since 1966.  The diagnosis rendered 
was low back muscle strain.  X-rays were negative.

Records dated from St. Mary's Hospital dated in April 1986, 
reveal treatment for back pain associated with a work-related 
injury that occurred in January 1986.  A record of history 
and physical examination shows the veteran complained of pain 
in the lumbosacral area with radiation to his left buttock 
and left calf.  He denied numbness or tingling noted in the 
toes.  The veteran was noted to have had symptomatic 
treatment with non-narcotic drugs since onset.  He also 
underwent physical therapy and a lumbar CAT scan.  The CAT 
scan was essentially negative for ruptured disc.  Some 
limitation of motion on forward flexion was noted to be 
present in the past, as well as some dysrhythymia.  Motor, 
sensory, and reflex examinations of the veteran's lower 
extremities were normal.  Straight leg raise on the left 
produced sciatica at 70 degree; but was negative on the 
right.  Results of the lumbar myelogram were reported as 
unremarkable.  A report from a May 1987 radiology study at 
this facility shows a lumbar myelogram was performed.  The 
results revealed no focal deficit suggestive of a herniated 
intervertebral disc was identified.

A May 1988 award notice from the Social Security 
Administration (SSA) shows the veteran was awarded disability 
benefits associated with the January 1986 work-related 
injury.  The SSA determined that he was permanently and 
totally disabled secondary to that injury.  VA outpatient 
treatment records dated between August 2000 and October 2004 
show complaints of chronic back pain.  On objective 
evaluation in August 2000, the veteran demonstrated pain, 
with decreased range of motion, and negative straight leg 
raise to 90 degrees.  

Session notes from the veteran's private psychiatrist (dated 
from March 1988 to August 2003) reflect continued reports 
chronic back pain.  A March 1988 note shows the veteran 
reported pain in his low back, left buttock and left leg, 
which he indicated had continued since his on the job injury 
in 1986.  Another note, dated in October 1989, shows the 
veteran attempted to return to work on a part-time trial 
basis.  Due to increasing pain and difficulty doing some of 
the physical requirement of the job, such as bending down low 
to check items and walking required distances in a reasonable 
time; the veteran discontinued that job in January 1990.  A 
January 2002 session note reflects his complaint of a sudden 
onset of serious and sharp back pain, which lead to numbness 
and weakness in his legs.  He reported difficulty 
straightening out; and coughing or straining exacerbated the 
pain.  

The veteran underwent a VA orthopedic examination in October 
2003.  His claims file was reviewed by the examiner.  The 
veteran reported that he first injured his back in 1965, 
prior to entering military service.  The service treatment 
records show his physical examination at induction was normal 
though.  The veteran then strained his back in 1966 after 
lifting a heavy item.  He was seen again in June and July 
1966; no deficits were noted.  X-ray of the lumbosacral spine 
was normal.  The veteran reported continuous episodes of low 
back strain after discharge.  The examiner further stated 
that the veteran could not recall, nor did the record 
indicate, any further interventions that the veteran 
initiated until the work-related injury in 1986.  Since then, 
the veteran reported extensive physical therapy and 
complained of constant pain due to his lower back.  

Upon examination, the veteran did not use any walking aids or 
braces.  He dressed and undressed without significant 
difficulty.  Heel toe walking was accomplished without too 
much difficulty.  On active and passive range of motion test, 
the veteran was only able to achieve 15 degrees of flexion, 5 
degrees of extension, and 10 degrees of lateral and 
rotational flexion before limited due to pain.  He was unable 
to improve on active range of motion with repetition.  

Deep tendon reflexes were noted to be 3+ and brisk at the 
patella and Achilles bilaterally.  Straight leg distraction 
was markedly positive.  The veteran was able to achieve 90 
degrees in the sitting position, though it was markedly 
positive at 10 degrees in the spine.  Axile load testing was 
positive for back pain, but not neck pain.  The veteran was 
unable to endure passive rotation more than 5 degrees of 
shoulders bilaterally without back pain.  Thus, he 
demonstrated three positive Waddell responses consistent with 
a somatization disorder.  The diagnosis was lumbar strain 
with a loss of 30 degrees of forward flexion, 15 degrees of 
extension backwards, 10 degrees of lateral and rotational 
flexion, bilaterally.  CT scan of the lumbar spine revealed 
facet arthropathy with central stenosis at L4-L5 and 
foraminal stenosis at L3-4, L4-5, and L5-S1.  

Additional VA outpatient treatment records show the veteran 
was also treated for severe back pain in May 2004.  Upon 
evaluation, he reported that the pain radiated into his left 
leg and left knee, with occasional dysethesias in the left 
toe.  He was referred for epidural injections.  An MRI 
conducted in July 2004, revealed slight central protrusion of 
the L5-S1 disc.  X-rays revealed mild degenerative changes.  
Thereafter, he received two lumbar epidural steroid 
injections, followed by an L4 and L5 bilateral lumbar medial 
nerve branch block in October.  

The veteran underwent another VA examination in December 
2007.  His claims file was reviewed by the examining 
physician.  Upon physical examination, the veteran was slow 
to rise from his chair and used the arms for assistance.  He 
was observed to walk with a forward-flexed posture of the 
spine.  He was able to undress, but with some difficulty.  He 
did not use an assistive device.  There was marked flattening 
of the lumbar lordotic curve.  He was diffusely tender to 
palpation in the midline and in the paraspinous muscles 
bilaterally.  Range of motion was tested actively, passively, 
and against resistance and was as follows: forward flexion to 
30 degrees; extension 10 degrees; lateral flexion to 15 
degrees bilaterally; and rotation to 20 degrees bilaterally.  
With three times repetitive motion, there was no further 
limitation of motion due to pain, weakness, fatigue or 
incoordination.  

Straight leg raising was noted to be negative on the right; 
and on the left, reproduced his low back pain, but no 
sciatica.  Peripheral neurological examination was normal 
with normal bulk in bilateral lower extremities.  A sensation 
test revealed spotty areas of decreased sensation in both 
lower extremities in a non-anatomic distribution and with 
repeat testing it was not reproducible with the exception of 
an area of decreased sensation on the left lateral thigh.  X-
rays of the lumbosacral spine showed degenerative changes in 
the lumbar spine most notably at the lumbosacral junction.  
The overall diagnoses were: 1) acute lumbar strain while in 
military service in 1966, resolved without residuals; 2) on-
the-job injury in 1986 with a diagnosis at that time of acute 
strain with mild L4-L5 disk bulge; 3) degenerative disease of 
the lumbosacral spine with x-ray findings, limitation of 
motion and chronic pain syndrome, unrelated to military 
service, as described.

The examiner addressed in detail, which manifestations were 
specifically attributable to the service-connected low back 
syndrome with intermittent lumbosacral strain versus the 1986 
job-related injury.  In summary, she stated that from her 
review of the records, it appeared that the veteran had an 
acute lumbar strain in service lifting a heavy object.  This 
injury apparently resolved without residuals because at that 
time the veteran had a normal neurological examination and x-
ray, and his discharge exam in 1967 has no indication of 
spine symptoms, with a normal spine examination.  The 
examiner noted the veteran's records were then "silent" 
until 1986 when he had a job-related injury and at that time 
was diagnosed with a strain and bulging disc at L4-L5.  She 
indicated further that the veteran reported he had chronic 
pain and progressive stiffness of his low back for many 
years, which culminated in the 1986 low back injury that he 
was never able to recover from and never returned to work.  

The examiner then stated that based on her examination today 
and the current radiographs, it appears the veteran currently 
has degenerative disease of the lumbosacral spine with 
limitation of motion and chronic, narcotic dependent pain 
syndrome.  It was also her opinion that "the current 
disorder is more likely than not caused by genetic 
predisposition (his father was also disabled by a back 
condition), a lifetime of "wear and tear," and an 
occupational history of physical labor which culminated in an 
on-the-job injury in 1986 (which is the first time that he 
had radiographic evidence of degenerative disease of the 
spine), which has with time progressed to his current 
condition, and less likely as not related to the acute lumbar 
strain that he was treated for while in military service in 
1966."  She concluded with the following statement: "Thus, 
I would have to say that I find no manifestations specific to 
the acute lumbar strain he was treated for while in military 
service in 1966, and I find his current manifestations are 
due to genetic predisposition, a lifetime of "wear and 
tear," and an occupational history of physical labor which 
culminated in an on-the-job injury in 1986.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Either 
the old or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPRECs 
3-00, 7-03.

Service connection for the veteran's chronic low back 
syndrome, with intermittent lumbosacral strain, was granted 
in June 2003; an initial noncompensable (0 percent) 
disability evaluation was assigned, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5295, effective from October 27, 
1967.  The veteran contends that he is entitled to an initial 
compensable disability rating for his low back disorder.   

Initially, it is noted in the factual background discussion, 
that the veteran suffered a work-related low back injury in 
1986.  The competent medical evidence reflects that the low 
back symptomatology manifested since that time, as well as 
the current diagnosis of degenerative disease of the 
lumbosacral spine with limitation of motion and chronic, 
narcotic dependent pain syndrome; are not related to the 
service-connected low back disorder, but rather the 
intervening injury.  

Under the provisions of Diagnostic Code 5295, lumbosacral 
strain with slight subjective symptoms only, warranted a 0 
percent rating; with characteristic pain on motion, a 10 
percent rating; with muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine motion in the standing 
position, warranted a 20 percent rating.  A 40 percent 
evaluation was  assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective 
prior to September 26, 2003).  

Low back disorders such as the veteran's were also rated 
based on limitation of motion under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5292 (effective prior to September 26, 2003).  
Under this code, slight limitation of lumbar motion warranted 
a 10 percent rating; moderate limitation of lumbar motion 
warranted a 20 percent rating; and severe limitation of 
lumbar motion warranted a 30 percent rating.  The terms 
"mild," "moderate" and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

Thus, in order to warrant a minimum 10 percent compensable 
rating under the old criteria then, there would need to be 
objective evidence of pain on motion (Diagnostic Code 5295) 
or slight limitation of motion (Diagnostic Code 5292).  
Considering the medical evidence since the grant of service 
connection, the Board finds the initial noncompensable 
disability rating was proper.  As reflected in the October 
1967 VA examination report, there was no pain or limitation 
of motion demonstrated upon objective observation.  Likewise, 
the 1978 pension application only noted the veteran's 
subjective complaint of low back pain.  It does not appear 
that further clinical evaluation was performed at such time, 
although x-rays were noted to be negative.  Clearly, none of 
the veteran's examinations or evaluations showed findings 
consistent with the criteria for a compensable rating under 
Diagnostic Code 5292 or 5295.  

The Board has also considered whether there are any other 
Diagnostic Codes that could provide a higher rating under the 
old criteria; but finds there are none.  In this regard, the 
clinical records (prior to the 1986 work-related injury) 
reveal no evidence of muscle spasm or demonstrable deformity 
of any vertebral body (see Diagnostic Codes 5285); ankylosis 
of the entire or lumbar spine (Diagnostic Codes 5286 and 
5289); or intervertebral disc syndrome (see Diagnostic Code 
5293).  Therefore, none of those codes are for application.  
Based upon the available evidence - prior to the 1986 
intervening work-related injury- a compensable rating is not 
warranted under the old criteria.

Following the injury in 1986, and prior to the regulatory 
change which became effective in September 26, 2003; the old 
regulations are still for application.  Although the 
veteran's low back symptomalogy increased exponentially 
following that intervening accident, the competent medical 
evidence shows that the resulting manifestations are not 
attributable to the service-connected low back disorder.  
This leaves only those manifestations which are shown to have 
been associated with the service-connected back disorder for 
rating purposes.  As discussed supra, such associated 
manifestations do not meet nor more nearly approximate the 
criteria for a compensable rating under the old criteria.

Effective September 26, 2003, the veteran's low back disorder 
may be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51,454 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a).  
Diagnostic Code 5237 refers to lumbosacral strain.  

The General Formula provides that a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height; a 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  A 50 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.

Note: (1) to the General Formula states "Evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code."  

Based upon the evidence, a compensable disability evaluation 
is not warranted under the revised criteria.  The veteran's 
low back disorder is currently diagnosed as: degenerative 
disease of the lumbosacral spine with limitation of motion 
and chronic, narcotic dependent pain syndrome.  As indicated, 
however, the VA examiner found these manifestations to be 
attributable to genetic predisposition (his father was also 
disabled by a back condition), a lifetime of "wear and 
tear," and an occupational history of physical labor.  It 
was determined that there are no manifestations specific to 
the acute lumbar strain seen during military service.  Hence, 
as the veteran's chronic low back syndrome with intermittent 
lumbosacral strain is shown to be currently asymptomatic, the 
disability does not meet the criteria for a compensable 
rating under the revised criteria.  

While the Board is most sympathetic to the veteran's current 
difficulties with his lower back, to assign an increased 
rating based upon those manifestations and symptoms shown to 
be the result of an intervening injury (which is not service-
connected directly or by aggravation) would not be 
appropriate.  As the veteran's chronic low back syndrome with 
intermittent lumbosacral strain is asymptomatic, the 
disability does not meet the criteria for an initial 
compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5295 
(effective prior to September 26, 2003), and 5237 (2007).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274  
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

An initial compensable evaluation for chronic low back 
syndrome with intermittent lumbosacral strain is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


